 

 

“USDC SONY

  

 

 

 

 

 

 

DOCUME
UNITED STATES DISTRICT COURT BLECTSCMEALLY FILYD:
SOUTHERN DISTRICT OF NEW YORK Neel
Poe becca grew ty ROL re DE PTE COLLOID
STEPHANIE JOHNSON, 1} DALE FILED: eacangeoncegue
Plaintiff,

No. 16 Civ. 9561 (LAP)
-against-

CITY OF NEW YORK et al.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
At the final pretrial conference held on January 13, 2020,
the parties agreed and the Court ordered that:

1) Plaintiff’s municipal liability claim is dismissed and
the caption should be amended to remove the City of New
York (“City”) as a defendant.

2) Plaintiff is precluded from introducing evidence of any
police officer’s prior and/or subsequent disciplinary
records and any lawsuits to which that officer was or
currently is a party.

3) Plaintiff is precluded from eliciting testimony or
suggesting that the individual defendants will be
indemnified by the City.

4) Plaintiff is prohibited from referring to defense counsel
as City attorneys.

5) Plaintiff is precluded from suggesting a specific dollar

amount to the jury.

 

 
Plaintiff is precluded from referencing allegations of
misconduct against other police officers in the news or
using inflammatory terms to describe policy activity.
Plaintiff’s counsel is barred from addressing the jury
during trial with salutations.

Defendants are precluded from introducing evidence
regarding a lawsuit arising from a slip and fall incident

that occurred in the early 2000s.

At the pretrial conference, the Court reserved ruling on

the parties’ remaining motions in limine. The Court now rules

on those motions as follows:

9)

10)

Plaintiff is precluded from introducing or referencing
the NYPD Patrol Guide or Police Student Guide. Those
policy documents do not create legal duties, see, e.g.,

Galapo v. City of N.Y., 95 N.Y.2d 568, 575 (N.Y. 2000)

 

(noting that “the Patrol Guide does not prescribe the
specific action to be taken in each situation encountered
by individual officers, but rather is intended to serve
as a guide for members of the Police Department”), and
introducing them would substantially risk confusing the
jury about the applicable standard for assessing whether
defendants’ conduct was unconstitutional.

Plaintiff may introduce evidence regarding her visit to

the hospital for a headache the day after the incident,

 

 
11)

12)

13)

as no special expertise is needed to evaluate whether an
injury, rather than a hangover, might have caused the

headache. See Ulfik v. Metro-N. Commuter R.R., 77 F.3d

 

54, 59-60 (2d Cir. 1996) (finding that a causation expert
was not needed for a jury to determine “that prolonged
exposure to paint fumes would cause headache, nausea, and
dizziness”). As noted in plaintiff’s opposition brief,
defendants’ argument that a hangover could have caused
the headache goes to the weight of the evidence, not its
admissibility.

Defendants shall provide their proposed medical record
redactions to plaintiff and, after conferring, the
parties shall submit any disagreements on redactions to
the Court for resolution.

Defendants may introduce evidence of plaintiff’s prior
knee injury and arthritis but not evidence of the
associated lawsuit. Evidence regarding the knee injury
is clearly relevant to determining whether plaintiff fell
or was taken to the ground and does not present any
substantial danger warranting its exclusion. See Fed. R.
Evid. 401, 403.

Defendants may introduce evidence of plaintiff's
psychiatric history. Defendants’ actions in breaking

down the door and allegedly taking plaintiff to the

 
14)

15)

ground were prompted by her psychiatrist’s belief that
she was imminently suicidal. The psychiatrist, who was
present at plaintiff’s home on the day of the incident,
told police that plaintiff was a danger to herself and
may have also shown them a note containing some of
plaintiff’s prior psychiatric history. To the extent
plaintiff denies having been suicidal on the day of the
incident, her psychiatric history is highly relevant to
assessing the urgency of the situation and whether
defendants’ actions were justified or unreasonable.
Defendants may introduce evidence of plaintiff’s ataxia,
including the ataxia-related medical records from
June/July 2014. As with her knee injury, evidence
regarding plaintiff’s ataxia is relevant to assessing
whether she fell or was forcibly taken to the ground and
does not present any substantial risk of unfair
prejudice. Pursuant to the parties’ agreement,
defendants may also introduce evidence of plaintiff's
alcohol abuse limited to the approximately two-month
period prior to the incident.

Plaintiffs are precluded from eliciting testimony from
Officers Connelly, Acosta, and Fermaint, and EMT
Leonardo. The single issue to be decided in this case is

whether plaintiff’s injuries were caused by a fall or by

 

 
Officer Podlovits’ use of excessive force. The precluded
witnesses’ deposition testimony makes clear that none of
them can testify on that topic one way or the other.
Their testimony therefore has negligible probative value
and is excluded under Fed. R. Evid. 403 to avoid
unnecessarily wasting time.

16) Plaintiff notes that if an incorrect statement in the
medical records regarding the source of plaintiff's
injury were redacted, there would be no need for EMT
Leonardo’s testimony. If all parties agree that the
statement is incorrect, they may redact that statement.

The Clerk of the Court is directed to close the open

motions [dkt. nos. 62, 63].

SO ORDERED.

Dated: New York, New York
January 2, 2020

 
    
 

     
 

 
  

     

LORETTA A. PRESKA
SENIOR UNITED STATES DISTRICT JUDGE

  

 

 
